McLAUGHLIN, J.
(dissenting). I am unable to concur in the opinion of Mr. Justice INGRAHAM. There is nothing in the record to show under what statute the respondent is incorporated, and therefore it must be assumed, from the facts there appearing, that chapter 54, p. 124, of the Laws of 1894 applies. This statute provides:
“All institutions, public or private, incorporated or not incorporated, for the reception of minors, whether as orphan or pauper, indigent, destitute, vagrant, disorderly or delinquent persona, are hereby required to provide and keep a record,” etc.; and “the Supreme Court may upon application by a parent * * * of such child, after 'due notice to the institution and hearing had thereon, by order direct the officers of such institutions to furnish sueli parent * * * with such extracts from such record relating to such child as such court may deem proper.”
The order here appealed from was made upon notice to the respondent, and simply directs that it shall furnish to the petitioner extracts from its records, so far as the same relate to the place of sojourn of her child and the terms under which it was indentured. I do not think it can be said that the court at Special Term abused its discretion in granting the application. A very good reason is suggested why the-application should be granted. The petitioner and her husband are now able to properly maintain and support the child, and the health of the petitioner has been seriously affected by being deprived of him. There is nothing to -show, when she left the child with the respondent, that she intended to be forever deprived of its society, or that knowledge of its whereabouts should thereafter be kept from her. Whether or not the welfare of the child will be best subserved bv leaving him where he is is a question not now before the court. The question here *1033is simply whether the court abused its discretion in requiring the respondent, under the statute referred to, to tell the mother where the child is and the conditions under which it is held.